       Case: 1:18-cr-00358-DCN Doc #: 10 Filed: 11/13/18 1 of 4. PageID #: 113



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                                   CASE NO. 1:18CR00358-001

        Plaintiff,                                          HON. DONALD C. NUGENT

-vs-

ELIZABETH WESTMORELAND,

        Defendant.


                         DEFENDANT’S SENTENCING MEMORANDUM


        While Defendant is precluded by the terms of her plea agreement from recommending

or suggesting in any way that a departure or variance is appropriate, the agreement does not

preclude an objection to the inappropriateness of a departure. Defendant, through counsel,

respectfully objects to any determination that her criminal history category under-represents

the seriousness of her background. Application Note 2(A) to USSG 4A1.3 does not contain

examples of conduct that would apply to Westmoreland, and Application Note 2(B) states that

in deciding whether an upward departure from the highest criminal history category is

appropriate, “…the court should consider…the nature of the prior offenses rather than simply

their number….” Westmoreland’s criminal history does not appear to contain offenses of

violence or drug trafficking or allegations of sexual misconduct. Any upward departure with

regard to criminal history category is inappropriate.

        Also, with regard to the criminal history category, Defendant objects to any

determination that she falls within Category IV. Defendant submits that the appropriate
      Case: 1:18-cr-00358-DCN Doc #: 10 Filed: 11/13/18 2 of 4. PageID #: 114



category is III, in that the sentences referenced in Paragraphs 61 and 62 of the final

presentence report, in which three (3) criminal history points have been assigned to each

offense, represent a single sentence. Both sentences were imposed on November 12, 1993; in

each instance, the final release date is September 26, 2002; and, both sentences were served

concurrently. Defendant cites USSG 4A1.2(a)(2)(B) as authority for the conclusion that a total

of only three (3) criminal history points should be added for the offenses referenced in

Paragraphs 61 and 62. The total criminal history points, therefore, should be four (4) placing

Defendant in Criminal History Category III with a sentencing range of 37 – 46 months (at

Offense Level 19), unless other considerations further reduce the Offense Level.

       What is a sentence that is sufficient, but not greater than necessary, to comply with the

statutory purposes of sentencing in the Westmoreland case? Defendant, through counsel,

respectfully submits that the least restrictive sentence, as determined by the Court, will satisfy

18 USC 3553(a). If the Court accepts the sentencing range at Offense Level 19 and Criminal

History Category III, that sentence would be 37 months plus 24 months (2 years consecutive for

the Aggravated Identity Theft count) for a total of 61 months. If the Offense Level is lessened

(i.e., for Substantial Assistance), the total sentence would, also, be reduced. The Court is

always the final authority with regard to the ultimate sentence, and, herein, the least restrictive

sentence would satisfy all legal requirements.

       In determining the ultimate sentence, it is respectfully submitted that the Court should

consider that Elizabeth Westmoreland’s life expectancy will diminish exponentially depending

upon the amount of time she spends in prison where stress and other factors will combine to

negatively impact how long she will live, especially since she is now age 70 and not as resilient
      Case: 1:18-cr-00358-DCN Doc #: 10 Filed: 11/13/18 3 of 4. PageID #: 115



as a younger person. Elizabeth Westmoreland, through counsel, submits that the quality of her

life following her eventual release from prison is a consideration for the Court in terms of a just

sentence. It is ineluctable that as one ages beyond the age of 70, the quality of her life is

reduced by health issues and other concerns, even when she has access to the best medical

care under ideal circumstances. A just sentence, therefore, should incorporate statutory

requirements and the advisory guidelines and the proposition that justice can and will be

served if Elizabeth Westmoreland is allowed to enjoy a decent quality of life after she has

served her sentence. A sentence that allows her to be released at the earliest time is,

therefore, appropriate.

       The offense conduct and Elizabeth Westmoreland’s criminal history are inexcusable, and

no effort is made herein to justify that conduct. Her historical circumstances, however, provide

some insight into her history of taking advantage in certain situations. She never knew her

biological father. Her mother was a severe alcoholic, and Westmoreland observed her mother

being physically abused by numerous boyfriends who were in and out of the home. One

boyfriend may have sexually abused Westmoreland over an extended period of time. The

family was always in financial straits, and they were forced to rely on government and family

assistance.

       Westmoreland has been married 5 times which suggests either that she has followed

her mother’s pattern of poor judgment or her own inability to allow anyone to become close.

Westmoreland never graduated from high school, although she eventually obtained her GED.

Thereafter, she did audit some college courses.
      Case: 1:18-cr-00358-DCN Doc #: 10 Filed: 11/13/18 4 of 4. PageID #: 116



       It is likely that Elizabeth Westmoreland has never fully recovered from traumas that

plagued her in her youth and throughout her life. Her resort to criminal conduct is suggestive

of someone who feels overwhelmed and who lacks the confidence to approach life in a more

acceptable manner. A lengthy prison term will not provide her with that confidence.

       Elizabeth Westmoreland does not seek the Court’s forgiveness, but, rather, she seeks

the Court’s mercy. She does fully accept her responsibility for the conduct that occurred in this

matter. She has already made efforts to make amends for that conduct. By law, she must

serve 2 years in addition to an underlying sentence determined by the Court based on the

advisory guidelines, statutory requirements and the Court’s discretion. In this case, the least

harsh sentence available will serve to punish Westmoreland while, at the same time, it would

allow her to have a reasonable quality of life when she is eventually released.

       Defendant respectfully requests that she be allowed to self-surrender to the institution

when instructed to do so.

                                             Respectfully submitted,


                                             /s/ Jerome Emoff (0001425)
                                             1468 West 9th Street, #135
                                             Cleveland, Ohio 44113
                                             216-861-4211

                                      Certificate of Service

      A copy of the foregoing Sentencing Memorandum is available to any interested party
through the Court’s electronic filing system.


                                             /s/ Jerome Emoff
